Because in our opinion the court erred in awarding appelle 50 cents per ton storage for 57 tons of hay the judgment is reversed, but the cause will not be remanded for this error. We will here render judgment in favor of appelle against Appellants for the sum o'f 8513.00 the contract price for the 57 tons of hay with interest on said amount at 8 per cent, per annum from January 1st, 1884, and for all costs except the cost of this appeal which are abjudged against appellee.
Reversed and reformed.
Willson, J.